REVISED February 27, 2008

          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                     United States Court of Appeals
                                                              Fifth Circuit

                                                          FILED
                             No. 06-30886             February 6, 2008

                                                    Charles R. Fulbruge III
                                                            Clerk
WALK HAYDEL & ASSOCIATES INC

                                       Plaintiff
v.

COASTAL POWER PRODUCTION COMPANY; ET AL

                                       Defendants

LATIN AMERICAN ENERGY DEVELOPMENT INC, doing business as
DELASA

                                       Third-Party Plaintiff - Appellant
v.

WINSTON & STRAWN LLP

                                       Third-Party Defendant - Appellee



              Appeal from the United States District Court
                  for the Eastern District of Louisiana


Before REAVLEY, STEWART, and OWEN, Circuit Judges.
REAVLEY, Circuit Judge:
                                     No. 06-30886

       Latin American Energy Development, Inc. d/b/a Delasa (“Delasa”), a
Louisiana corporation, alleged claims against Winston & Strawn, LLC (“W&S”),
a Chicago-based law firm, for fraud, breach of contract, and breach of fiduciary
duty.1 The suit arises out of an attempt by Delasa and others to acquire a
contract to build a power plant in El Salvador, with W&S allegedly providing
legal representation for the joint venturers, including Delasa. Delasa claims
that W&S was supposed to be representing its interests, but in fact enabled
another of its clients, Tenneco Gas, Inc., to obtain the project and extinguish
Delasa’s rights in it. In response to W&S’s motion to dismiss for lack of personal
jurisdiction, the district court held a hearing and granted the motion, dismissing
Delasa’s case. We reverse and remand because Delasa established a prima facie
case for specific personal jurisdiction, and the district court’s evidentiary hearing
was inadequate to require more.
                              I. Factual Background
       In January 1994, co-developers and partners Delasa, La Casa Castro,
United Thermal Development Corporation (“UTDC”), and Independent Energy
Corporation (“IEC”) submitted a successful bid for the right to develop and
operate a power plant in El Salvador. Winning the bid gave the partners the
exclusive right to negotiate and execute a power purchase agreement with El
Salvador’s national power utility.
       UTDC’s main role was to provide project funding. It had a 75% interest
in the project, while Delasa’s interest was 10%. UTDC agreed to pay the
project’s development expenses, including the retention of legal counsel. Jim
Abromitis, then-president of UTDC, retained Paul Abramson, a New York-based
partner with W&S. Abramson agreed to draft documents related to the project,
including the power purchase agreement and a joint-venture agreement among
the co-developers. John Wheelock, Delasa’s then president, maintains in his


       1
       Although other parties were originally part of the suit, Delasa and W&S are the only
remaining parties.
                                   No. 06-30886

affidavit that Abromitis said that W&S would represent all four parties,
including Delasa, in negotiations with third parties. When Trigen Energy
Corporation subsequently acquired UTDC, it continued to retain W&S and
Abramson in conjunction with the project.
      In February 1994, Abromitis advised the other partners that Trigen was
no longer interested in participating in the project. But he stated that Trigen
would honor and fulfill all of its obligations with respect to the bid and
negotiations, and that Trigen would help the other partners find a replacement
investor for the project. Abromitis says that he contacted several developers,
including Tenneco, as potential replacements. At that time, W&S and Abramson
represented Tenneco with respect to unrelated projects in Latin America.
Abramson had also been helping Tenneco develop a profile of projects for
investment in Latin America. Abramson introduced a Tenneco executive to
Abromitis because he knew that Abromitis was interested in finding another
investor to take over all or part of Trigen’s interests in the project.
      On March 6, 1994, Floyd Lewis, a former attorney and a consultant to
Delasa on the project, faxed a message to Abramson entitled, “Agreement Among
Joint Venture Participants.” The first paragraph of the fax states: “We trust
that with respect to the subject document, which you have said will be delivered
‘in New Orleans’ . . . your intent is to function as counsel to all of the parties and
not just as lawyer for UTC [Trigen] and IEC against the others. If we are in
error in this assumption, please make it clear to us so that appropriate legal
counsel can be engaged to look after our interests.” The New Orleans reference
is to a conference where there was a meeting involving the joint venturers,
Tenneco, and Abramson, which is discussed below. Abramson responded via fax
the next day:
           As for your comments on the agreement among the parties, as
      you know there may be legal conflicts among the positions of the


                                          3
                                  No. 06-30886

      four parties, and Winston & Strawn will represent UTC [Trigen]
      [insofar] as there are any such conflicts.
             Naturally, Winston & Strawn believes it has been
      engaged to represent all four parties in their negotiations
      with others. We trust that one of the principals will advise us if
      this is in error.

(emphasis added). Wheelock concluded that this fax confirmed that W&S was
representing the joint venturers in the negotiations with third parties, including
those parties who would be recruited to assume Trigen’s role in funding the
project.
      On March 9, 1994, the joint venturers traveled to New Orleans to attend
the 9th Annual Cogeneration and Development Power Conference.                  In
connection with the events in New Orleans, Abramson said he would deliver the
Joint Venture Agreement to the partners. The project partners and Abramson
were also to meet with potential investors to find a party to replace Trigen or to
assist Trigen in funding the project. Delasa was aware that several potential
investors would be present at the conference. Wheelock and Lewis state that the
parties and W&S understood that the joint venturers would have to disclose
proprietary and confidential information about the project, including the
“financial performer models,” to potential investors. For this reason, they say
that Abramson was instructed to draft and deliver a confidentiality agreement
to Tenneco prior to the meeting in New Orleans, which he never did.
      Delasa met with Tenneco at the conference to discuss its potential
involvement in the project. According to Wheelock, prior to the conference
Abramson stated that all four parties should meet with Tenneco in New Orleans
and indicated that Tenneco had an interest in taking all or part of Trigen’s
interest in the project. Delasa representatives met with Tenneco during a golf
tournament and lunch hosted by W&S. Based on the March 7 fax, which
confirmed W&S’s representation of the project partners vis-à-vis third parties,


                                        4
                                  No. 06-30886

Wheelock and Lewis say that Delasa felt comfortable divulging sensitive and
propriety information concerning the project to one of W&S’s contacts, Tenneco.
But while Delasa’s representatives knew that W&S had represented Tenneco in
the past, they say that they did not know that Abramson was then representing
Tenneco in its efforts to develop a profile of projects in Latin America.
      After the New Orleans meeting with Tenneco, there was correspondence
and a series of meetings between the joint venturers and Tenneco, where they
discussed the possibility of Tenneco replacing Trigen. Eventually, Tenneco and
the joint venturers agreed that Tenneco would be brought into the deal.
      Delasa worked with W&S from its base in Louisiana during the
negotiations with Tenneco.      In fact, during the course of W&S’s alleged
representation of the parties, there were over a hundred contacts between
Delasa and W&S in the form of telephone calls, correspondence, and faxes.
These contacts generated over 3,400 pages of documents, many of which were
sent from W&S’s offices to Delasa in Louisiana.
      In April 1994, the partners signed the joint-venture agreement, which was
now known as the Three Party Agreement because only Delasa, Trigen, and La
Casa Castro remained involved, with IEC dropping out of the project. The
agreement had a provision for the intended transfer of Trigen’s interest to
Tenneco. W&S was heavily involved in the writing of the document and
corresponded frequently with all the parties, including Delasa in Louisiana,
during the drafting process.
      On May 17, 1994, the parties flew to El Salvador to execute the power
purchase agreement. All parties understood that Trigen would be the only joint
venturer to sign the agreement. But just prior to executing it, Trigen informed
the parties that it wanted to withdraw completely from the project. This was on
the last day of the time period for executing the agreement. As a last-minute
solution, Trigen transferred its 75% interest to Tenneco. Delasa and La Casa

                                        5
                                  No. 06-30886

Castro then were asked to sign a hand-written release with Trigen in which
Delasa and La Casa Castro released Trigen “from any and all obligations to each
of them whatsoever” in exchange for Trigen signing the agreement.
      Wheelock says that when all this was occurring he asked Abramson if
signing the release would affect Delasa’s interest in the project, and Abramson
assured him that it would not and advised him to sign the release. According to
Wheelock and Abromitis, all those present, including Abramson, told Wheelock
that the release would not affect Delasa’s ownership interest in the project.
      But Tenneco relied on the release to claim 100% ownership of the project
and to deny Delasa’s interest in it. After Tenneco acquired Trigen’s interests in
the project, W&S assumed the representation of Tenneco in the project and
provided legal services to Tenneco in connection with Tenneco’s sale of its rights
in the power purchase agreement to Coastal Power and Production Company.
Delasa contends that Abramson counseled Tenneco in its efforts to claim 100%
ownership of the plant.
                            II. Procedural History
      Litigation related to the El Salvador project was commenced in Louisiana
state court against Delasa and others. Delasa added W&S to the suit by third-
party demand, claiming that Abramson enabled Tenneco to obtain the project for
itself and to unfairly extinguish Delasa’s interest in it through a series of
misrepresentations and failures to disclose material information. W&S removed
the suit and moved for dismissal based on lack of personal jurisdiction and
insufficiency of process. Delasa moved for jurisdictional discovery on the issues
of specific and general jurisdiction and said that depending on responses to
interrogatories and admissions, it might need to depose Abramson and other
parties essential to its jurisdictional case. The district court granted the motion
only as to a document request for correspondence in W&S’s possession that was
directed from W&S to Delasa in Louisiana. The court denied discovery on

                                        6
                                        No. 06-30886

general jurisdiction. Later, Delasa moved for oral argument and live testimony
in connection with the evidentiary hearing, which the district court denied.
      The district court eventually held that W&S was not subject to the
jurisdiction of a Louisiana court. The district court did not state the legal
standard it was applying to W&S’s motion, only saying that “[b]ecause the Court
is now deciding the personal jurisdiction issue following an evidentiary hearing,
Delasa is no longer entitled to rely upon a prima facie showing of jurisdiction
grounded on unsupported allegations.” Delasa’s suit was dismissed.
      Delasa appeals. Its contention that discovery should have been allowed
on general jurisdiction is rejected because the denial was within the court’s
discretion. We reverse the court’s judgment denying specific jurisdiction.
                                      III. Discussion
                 A. Standard Applicable to W&S’s Motion to Dismiss
      We review de novo the district court’s conclusion that W&S is not subject
to the jurisdiction of a Louisiana court.2 The first step in our review is to
determine the legal standard the district court should have applied to W&S’s
motion to dismiss despite an initial holding that Delasa made out a prima facie
case for personal jurisdiction.
      When the defendant disputes the factual bases for jurisdiction, as W&S
does here, the court may receive interrogatories, depositions, or “any
combination of the recognized methods of discovery” to help it resolve the
jurisdictional issue.3 The court has discretion as to the type and amount of
discovery to allow. But even if the court receives discovery materials, unless
there is a full and fair hearing, it should not act as a fact finder and must
construe all disputed facts in the plaintiff’s favor and consider them along with


      2
          Guidry v. U.S. Tobacco Co., Inc., 188 F.3d 619, 625 (5th Cir. 1999).
      3
          Thompson v. Chrysler Motors Corp., 755 F.2d 1162, 1165 (5th Cir. 1985).

                                               7
                                        No. 06-30886

the undisputed facts.4 Moreover, at this stage the plaintiff is required to present
only a prima facie case for personal jurisdiction.5               The Ninth Circuit has
explained why:
       If the court determines that it will receive only affidavits or
       affidavits plus discovery materials, these very limitations dictate
       that a plaintiff must make only a prima facie showing of
       jurisdictional facts through the submitted materials in order to
       avoid a defendant’s motion to dismiss. Any greater burden such as
       proof by a preponderance of the evidence would permit a defendant
       to obtain a dismissal simply by controverting the facts established
       by a plaintiff through his own affidavit and supporting materials.6

       Ultimately, the plaintiff must show by a preponderance of the evidence
that jurisdiction is proper.7 Often, the determination of whether this standard
is met is resolved at trial along with the merits. This is especially likely when
the jurisdictional issue is intertwined with the merits and therefore can be
determined based on jury fact findings.8 In this situation, it is often “preferable
that [the jurisdictional] determination be made at trial, where a plaintiff may
present his case in a coherent, orderly fashion and without the risk of
prejudicing his case on the merits.”9 But this court has said that after a pretrial


       4
        Guidry, 188 F.3d at 625; Thompson, 755 F.2d at 1165; DeMelo v. Toche Marine, Inc.,
711 F.2d 1260, 1270–71 (5th Cir. 1983).
       5
       Irving v. Owens-Corning Fiberglas Corp., 864 F.2d 383, 384 (5th Cir. 1989);
Thompson, 755 F.2d at 1165.
       6
         Data Disc, Inc., v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1285 (9th Cir. 1977)
(footnote omitted).
       7
           Brown v. Slenker, 220 F.3d 411, 419 (5th Cir. 2000).
       8
         See id. (holding that because the personal jurisdiction issue erroneously decided as a
matter of law by the district court was intertwined with the merits, “on remand both [had to
be] decided at a new trial, based on valid jury findings”).
       9
         Data Disc, 557 F.2d at 1285–86 n.2; cf. McBeath v. Inter-Am. Citizens for Decency
Comm., 374 F.2d 359, 363 (5th Cir. 1967) (holding that “where the factual and jurisdictional
issues are completely intermeshed, the jurisdictional issues should be referred to the merits,

                                               8
                                        No. 06-30886

evidentiary hearing confined to the jurisdictional issue, where both sides have
the opportunity to present their cases fully, the district court can decide whether
the plaintiff has established jurisdiction by a preponderance of the evidence.10
The district court relied on these cases and required Delasa to establish more
than a prima facie case for personal jurisdiction because, in its estimation, it was
deciding the jurisdictional issue following an evidentiary hearing. This was
error.
         The hearing in this case was inadequate to justify raising Delasa’s burden
above the prima facie level. A pretrial evidentiary hearing is intended to serve
as a substitute for the resolution of factual and legal disputes relevant to
jurisdiction at trial. As such, both parties must be allowed to submit affidavits
and to employ all forms of discovery, subject to the district court’s discretion and
as long as the discovery pertains to the personal-jurisdiction issue.
Furthermore, if requested by the parties, the district court often should convene
a hearing where it entertains live testimony. In Data Disc the Ninth Circuit
held that at a hearing where a court requires more than a prima facie case it
should allow the plaintiff “to go[] beyond the written materials.”11
         The district court only partially granted Delasa’s motion for jurisdictional
discovery. Delasa asked for written discovery in the form of interrogatories,
requests for production, and requests for admissions from W&S, but the district
court granted Delasa discovery only as to a document request for correspondence



for it is impossible to decide one without the other”).
         10
          Felch v. Transportes Lar-Mex SA DE CV, 92 F.3d 320, 326–327 (5th Cir. 1996);
Travelers Imdem. Co. v. Calvert Fire Ins. Co., 798 F.2d 826, 831 (5th Cir. 1986). Other circuits
allow district courts to hold pretrial evidentiary hearings on personal jurisdiction. See, e.g.,
AT&T v. Compagnie Bruxelles Lambert, 94 F.3d 586, 588–89 (9th Cir. 1996); Ball v.
Metallurgie Hoboken-Overpelt, S.A., 902 F.2d 194, 197 (2d Cir. 1990).
         11
557 F.2d at 1285.


                                               9
                                       No. 06-30886

in W&S’s possession that was directed to Delasa in Louisiana. By substantially
curtailing the amount of discovery that could be obtained, the court erred in
requiring more than a prima facie showing of jurisdiction from Delasa.
Significantly, the district court did not allow Delasa to take any depositions of
parties essential to its jurisdictional case, including Abramson. W&S argues
that this was not required because Abramson was deposed in related litigation.
But in that litigation personal jurisdiction over W&S in Louisiana was not at
issue. The deposition of Abramson in the related litigation was not a substitute
for a deposition in this case as to personal jurisdiction. The court also denied
Delasa’s request for live testimony. Without live testimony in this case—where
examination of Abramson and other relevant witnesses, such as Wheelock and
Lewis, would help resolve factual disputes dispositive of the jurisdictional
question—the court could not require more than a prima facie case from Delasa.
Because the district court did not conduct a full-blown evidentiary hearing, it
should have required Delasa to establish only a prima facie case for personal
jurisdiction. Therefore, our review is restricted to determining whether Delasa
met this burden.
                                  B. Specific Jurisdiction
      Delasa has established a prima facie case for specific personal jurisdiction.
A federal district court has personal jurisdiction over a nonresident defendant
to the same extent as a state court in the state in which the district court is
located—in this case, Louisiana.12 The Louisiana Supreme Court has held that
the limits of the Louisiana long-arm statute are coextensive with constitutional
due process limits.13 Therefore, we must determine whether jurisdiction over
W&S comports with federal constitutional guarantees. Exercising personal


      12
           Access Telecom., Inc. v. MCI Telecomm. Corp., 197 F.3d 694, 716 (5th Cir. 1999).
      13
           A&L Energy, Inc. v. Pegasus Group, 791 So. 2d 1266, 1270 (La. 2001).

                                              10
                                         No. 06-30886

jurisdiction over a nonresident defendant is compatible with due process when
“(1) th[e] defendant has purposefully availed himself of the benefits and
protections of the forum state by establishing minimum contacts with the forum
state, and (2) exercise of jurisdiction over that defendant does not offend
traditional notions of fair play and substantial justice.”14 Specific jurisdiction
applies when a nonresident defendant “has purposefully directed its activities
at the forum state and the litigation results from alleged injuries that arise out
of or relate to those activities.”15
       W&S’s purposeful contacts with Louisiana, in combination with the
foreseeable harmful effects in Louisiana of its allegedly illegal activity, makes
specific jurisdiction proper. W&S’s supposed formation of an attorney-client
relationship with Delasa, a Louisiana corporation, standing alone does not confer
specific personal jurisdiction. But asserting specific jurisdiction over W&S is
consistent with Wien Air Alaska, Inc. v. Brandt, where we held that a German
attorney’s misrepresentations and omissions directed toward Texas, while
limited, were sufficient contacts to confer personal jurisdiction over him in a
Texas court.16
       Here, Delasa has provided evidence through the March 7 fax that
Abramson assured Delasa it was legally representing its interests, as a member
of the joint venture, in their negotiations with potential replacement investors.
W&S argues that the fax does not confirm that W&S was to represent Delasa’s
individual interests. It says that the reference to others was limited solely to

       14
         Panda Brandywine Corp. v. Potomac Elec. Power Co., 253 F.3d 865, 867 (5th Cir.
2001) (internal quotation marks omitted).
       15
            Id. at 868 (internal quotation marks omitted).

       16
         195 F.3d 208, 212–13 (5th Cir. 1999); see Trinity Indus., Inc. v. Myers & Assocs., Ltd.,
41 F.3d 229, 231 (5th Cir. 1995) (holding that personal jurisdiction over nonresident attorneys
was proper where the “essence of [the plaintiff’s] complaint is that its own lawyers counseled
its competitor in bringing adverse litigation”).

                                               11
                                  No. 06-30886

representation vis-à-vis the El Salvadorean Government. But given that in the
fax Abramson clarified W&S’s representation of Trigen in negotiations with the
other joint venturers separately from his confirmation that W&S “has been
engaged to represent all four parties in their negotiations with others,” a fair
reading of Abramson’s statements suggests that W&S was affirming that it
would represent the four parties, including Delasa, in their negotiations with
third parties such as Tenneco. Indeed, the district court even found that “[i]t is
undisputed that W&S represented a joint venture of which Delasa was a
participating entity. If Abramson did in fact counsel Tenneco in its efforts to
take a position contrary to Delasa’s interests then Abramson might very well
have breached a duty owed to Delasa.”
      If W&S breached its duty to Delasa by simultaneously representing
Tenneco contrary to Delasa’s interests and ultimately aiding Tenneco in
excluding Delasa from the project, the litigation relates to activities and
omissions directed at Louisiana sufficient to confer specific jurisdiction. W&S
arranged for a meeting between Delasa’s group and Tenneco during the Power
Conference in New Orleans while Abramson was “helping Tenneco develop a
profile of projects” in Latin America. But Abramson did not disclose this to
Delasa even while Delasa was meeting with Tenneco in New Orleans to see if
Tenneco was an appropriate investor for the project. Had he disclosed this
conflict of interest, Delasa says that it would not have candidly discussed the
project with Tenneco, disclosed confidential information to Tenneco that helped
it obtain full ownership of the project, or trusted Abramson’s representation,
and, at a minimum, it would have more carefully scrutinized Tenneco’s
suitability as an investor. Delasa might also have thought twice before taking
Abramson’s advice and signing the release freeing Trigen from any obligations
to Delasa—a release that Tenneco eventually used, under Abramson’s counsel,
to deny Delasa an interest in the project.


                                       12
                                         No. 06-30886

      W&S argues that the importance of the New Orleans meeting to Delasa’s
claim is overstated. It argues that while W&S told Delasa about the golf
tournament in New Orleans, it was Trigen’s Abromitis that specifically invited
Delasa to talk with Tenneco. But Delasa has presented credible evidence that
W&S told Delasa about the meeting in New Orleans and that Abramson was
there when Delasa was discussing the project with Tenneco. Therefore, we must
accept Delasa’s plausible version of the events at this stage of the litigation.
      W&S also argues that the meeting in New Orleans cannot be used to
invoke jurisdiction because most of the meetings between Tenneco and Delasa
during the spring of 1994 were in Texas and El Salvador. But even if there were
other important meetings with W&S outside of Texas, the New Orleans trip was
a first contact where Delasa and Tenneco were put together to discuss the power
plant project. We held in Wien Air that a single act by a nonresident defendant
attorney towards the forum state can support a finding of minimum contacts,
and the failure of W&S to discuss its conflict of interest at the New Orleans
meeting could have been such a contact.17 It is difficult to know without full
development of the facts.
      The factual scenario in this case is analogous to the Third Circuit’s
decision in Carteret Savings Bank v. Shushan,18 a case cited with approval in
Wien Air.19 Like this case, Cateret involved a visit by an attorney to the forum
state in connection with a construction project in another state—specifically, to
review closing documents with the bank financing the project. Similar to what
occurred here, the attorney in Cateret failed to disclose a conflict of interest while
in the forum state, giving rise to the cause of action for fraudulent


      17
195 F.3d at 212.
      18
           954 F.2d 141 (3d Cir. 1992)
      19
           See 195 F.3d at 215.

                                             13
                                              No. 06-30886

misrepresentation and breach of fiduciary duty. Most of the relevant activity,
including preparation of the closing documents, occurred in the non-forum state.
But the court found personal jurisdiction appropriate because the conduct that
did occur in the forum state—i.e., the failure of the attorney to disclose his prior
and continued representation of another participant in the project—gave rise to
the cause of action.20 Delasa alleges that the same thing occurred here, with
W&S failing to disclose at the New Orleans meeting its ongoing representation
of Tenneco during its efforts to develop a profile of projects in Latin America.
          In addition to the New Orleans meeting, there are other Louisiana
contacts supporting Delasa’s prima facie case. In connection with its alleged
attorney-client relationship, including preparation for Trigen’s assignment to
Tenneco of its interests in the project, Delasa and W&S exchanged over a
hundred contacts in the form of telephone calls, faxes, and letters concerning the
project, generating over 3,400 pages of documents, many of which were sent from
W&S’s offices to Delasa in Louisiana. These contacts included W&S’s delivery
into Louisiana of the Joint Venture Agreement, which perfected Delasa’s interest
in the project and which Delasa executed in New Orleans. Through all of these
communications, Delasa maintains that Abramson failed to disclose W&S’s close
relationship with Tenneco and its apparent conflict of interest. In Wien Air, this
court specifically stated that “when the claim [against a lawyer] arises from a
breach of a fiduciary duty based on a failure to disclose material information, the
fact that the lawyer continually communicated with the forum while steadfastly
failing to disclose material information shows the purposeful direction of
material omissions to the forum state.”21 W&S’s failure to disclose the extent of



          20
               Cateret, 954 F.3d at 145–50.
          21
195 F.3d at 213 (citing Diamond Mortgage Corp. v. Sugar, 913 F.2d 1233 (7th Cir.
1990)).

                                                  14
                                         No. 06-30886

its relationship with Tenneco during these communications indicates “the
purposeful direction of material omissions to [Louisiana].”
      We also consider the foreseeable harmful effects in Louisiana of W&S’s
alleged intentional tort.22             While generally insufficient alone to confer
jurisdiction, “the foreseeable effects of a tort” should be considered “as part of the
analysis of the defendant’s relevant contacts with the forum.”23 According to
Delasa, W&S performed several tortious activities outside of Louisiana that had
foreseeable effects in the forum.               These contacts include the myriad
communications with Delasa in Louisiana in which W&S failed to disclose the
extent of its relationship with Tenneco, all the while allegedly providing legal
counsel to Delasa and the other joint venturers in their efforts to bring a
replacement investor into the project. These tortious activities, if proved by
Delasa at trial, had foreseeable effects in Louisiana, Delasa’s base of operations.
Based on the foregoing, Delasa has made out a prima facie case of minimum
contacts by W&S with Louisiana sufficient to confer specific personal
jurisdiction.
      “Once a plaintiff has established minimum contacts, the burden shifts to
the defendant to show that the assertion of jurisdiction would be unfair.”24 As
in Wien Air, the assertion of jurisdiction is fair. We have held that in a case like
this, where a cause of action for fraud committed against a resident of the forum
is directly related to the tortious activities giving rise to personal jurisdiction,
the exercise of that jurisdiction will be considered fair.25          We have also
recognized that the forum state has a substantial interest in protecting its


      22
           Wien Air, 195 F.3d at 212.
      23
           Id. (internal quotation marks omitted).
      24
           Id. at 215.
      25
           Id.

                                              15
                                        No. 06-30886

residents from a breach of the attorney-client relationship.26 Nor would it be
unduly burdensome to require W&S, an international law firm with over 900
attorneys, to litigate the case in Louisiana.
      The judgment is REVERSED and the cause is REMANDED for
proceedings consistent with this opinion.




      26
           Trinity Industries, 41 F.3d at 232.

                                                 16